— Order unanimously affirmed, without costs. Memorandum: Special Term properly denied defendant’s motion for summary judgment dismissing the complaint as barred by the Statute of Limitations. We agree with plaintiffs that as to the cause of action for breach of contract, the six-year Statute of Limitations controls (see,
*936Ganley v Troy City Natl. Bank, 98 NY 487, 494-495; Baratta v Kozlowski, 94 AD2d 454, 460-463). Defendant has failed to show, therefore, that the action was untimely commenced. (Appeals from order of Supreme Court, Orleans County, Fritsch, J. — summary judgment.) Present — Callahan, J. P., Doerr, Denman, Boomer and Pine, JJ.